Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
2.	Claims 1, 4-12, 20 and 23-29  are allowed.
The following is an examiner’s statement of reasons for allowance: Closest prior art Xu et al. (2019/0174411) and Zhou et al. (US 2019/0215896) does not disclose or render obvious the claim limitations including “receiving, from an apparatus of a base station, a discontinuous reception (DRX) configuration to be used by the UE for cellular communication with the apparatus of the base station, wherein the DRX configuration indicates a DRX cycle that includes an active time during which the UE is to monitor a physical downlink control channel (PDCCH) and an inactive time during which the UE is to refrain from monitoring the PDCCH; identifying a time window for sidelink communication with another UE based at least in part on the DRX configuration; and communicating using one or more sidelink resources in the identified time window, wherein the one or more sidelink resources are configured by the UE and are not configured by the apparatus of the base station..”. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  

Conclusion
3.         Any inquiry concerning this communication or earlier communications from the examiner
should be directed to SAMINA F CHOUDHRY whose telephone number is (571)270-7102. The
examiner can normally be reached on Monday - Friday 8:00 AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged
to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization
where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR system,
see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system,
contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative or access to the automated information
system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462